Citation Nr: 1546713	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  06-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 12, 2010, for the grant of a 10 percent rating for left knee osteoarthritis with limitation of flexion.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of background, the RO granted service connection for left knee strain (now characterized as left knee osteoarthritis with medial joint space narrowing) in an August 1993 rating decision and assigned a 10 percent disability rating, under Diagnostic Code 5259.  The Veteran filed a claim for an increased disability rating on August 16, 2005.  This was denied in a December 2005 rating action, although the Diagnostic Code under which the disability was rated changed to Diagnostic Code 5257 for recurrent subluxation and lateral instability.  In an August 2012 decision, the Board granted a separate 10 percent rating, effective from July 12, 2010, for limitation of flexion of the left knee.  In a December 2012 rating decision, the RO implemented the Board's August 2012 decision, assigning an effective date of July 12, 2010, for the separate 10 percent rating.   Thereafter, in March 2013, the Veteran submitted a notice of disagreement with the July 2010 effective date assigned.  The effective date question is the only issue before the Board.  


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for his service-connected left knee osteoarthritis with medial joint space narrowing on August 16, 2005.

2.  The Veteran's left knee disability is shown to have been productive of painful limitation of motion in October 2005.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of August 16, 2005, for the grant of a separate 10 percent rating for left knee osteoarthritis with limitation of flexion are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.40, 4.45, 4.59, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  In addition, the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

As stated previously, the Veteran disagrees with the effective date assigned for the grant of a separate 10 percent rating for limitation of flexion.  Specifically, the Veteran argues that the 10 percent rating, which became effective on July 12, 2010, should date back to 2005 because VA received his claim for an increased rating on August 16, 2005.  The Board must therefore determine whether the record shows that a compensable rating for limitation of flexion was warranted prior to July 12, 2010.

For the reasons explained below, the Board finds that an effective date earlier than July 12, 2010, for the grant of a 10 percent rating for left knee osteoarthritis with limitation of flexion is warranted.

Degenerative and traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  The knee is a major joint.  38 C.F.R. § 4.45.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

In general, treatment records dated up to 2010 document the Veteran's regular reports of painful motion of the left knee.  Specifically, VA treatment records dated October 2001 document intermittent pain and the Veteran's report that his knee hurts more with walking.  In addition, VA treatment records dated March 2004 document X-ray findings of left knee degenerative joint disease and the Veteran's report that he experiences left knee pain after he does a significant amount of walking.  Notably, the Veteran demonstrated decreased flexion to 115 degrees at his October 2005 VA examination, during which he reported that his motion is limited by pain during flare-ups and that he experiences swelling with increased activity.  Repetitive motion at this examination produced the knee pain.  In addition, left knee flexion was only to 95 degrees as reported in private treatment records dated in May 2008.  Pain at that time also was documented.  

Given the evidence of painful limitation of motion within months of the Veteran's application for an increase, it may be reasonably concluded the limitation was present when the Veteran submitted his claim.  In view of that, the criteria are met for assignment of an earlier effective date of August 16, 2005 for a separate compensable rating for left knee osteoarthritis with limitation of flexion.  38 C.F.R. §§ 4.71a, 4.3, 3.102.   

ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of August 16, 2005, for the grant of a separate 10 percent rating for left knee osteoarthritis with limitation of flexion is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


